—Order unanimously affirmed, with costs. Memorandum: Defendant appeals from an order granting plaintiff’s motion for summary judgment in an action to recover on a judgment granted by the Superior Court in the State of Arizona. He contends that summary judgment was improper because there are issues of fact concerning the merits of the action requiring a trial, the Arizona judgment is not entitled to full faith and credit in this State, since it was granted by default, and the Arizona Court did not acquire in personam jurisdiction over him.
We affirm. A judgment of a sister State, even if rendered by default, is entitled to full faith and credit and is conclusive on the merits (Krasne’s Inc. v Sterling Arms Corp., 47 AD2d 130, 132; see also, Gladding Corp. v Balco-Pedrick Parts Corp., 76 AD2d 1; Hill v Gottwald, 79 Misc 2d 40). Although the judgment may be impeached by showing that the court in which it was rendered did not have personal jurisdiction over defendant, the record shows that this issue was not raised at Special Term and was thus waived. (Appeal from order of Supreme Court, Onondaga County, Lawton, J.—summary judgment.) Present—Denman, J. P., Boomer, Green, O’Donnell and Schnepp, JJ.